Title: From Alexander Hamilton to James Monroe, 5 July 1797
From: Hamilton, Alexander
To: Monroe, James


New York July 5th 1797
Sir
In a pamphlet lately published entitled “No V of the History of the United States for 1796 &c” are sundry papers respecting the affair of Reynolds, in which you once had an agency, accompanied with these among other comments—“They (certain attacks on Mr Monroe) are ungrateful, because he displayed on an occasion that will be mentioned immediately, the greatest lenity to Mr. Alexander Hamilton, the prime mover of the Federal Party. When some of the Papers which are now to be laid before the world were submitted to the Secretary; when he was informed that they were to be communicated to President Washington, he entreated in the most anxious tone of deprecation, that the measure might be suspended. Mr Monroe was one of the three Gentlemen who agreed to this delay. They gave their consent to it on his express promise of a guarded behaviour in future, and because he attached to the suppression of these papers a mysterious degree of solicitude which they feeling no personal resentment against the Individual, were unwilling to augment” (Page 204 & 205). It is also suggested (Page 206) that I made “a volunteer acknowledgement of Seduction” and it must be understood from the context that this acknowlegement was made to the same three Gentlemen.
The peculiar nature of this transaction renders it impossible that you should not recollect it in all its parts and that your own declarations to me at the time contradicts absolutely the construction which the Editor of the Pamphlet puts upon the affair.
I think myself entitled to ask from your candour and justice a declaration equivalent to that which was made me at the time in the presence of Mr Wolcott by yourself and the two other Gentlemen, accompanied by a contradiction of the Representations in the comments cited above. And I shall rely upon your delicacy that the manner of doing it will be such as one Gentleman has a right to expect from another—especially as you must be sensible that the present appearance of the Papers is contrary to the course which was understood between us to be proper and includes a dishonourable infidelity somewhere. I am far from attributing it to either of the three Gentlemen; yet the suspicion naturally falls on some Agent made use of by them.
I send you the copy of a memorandum of the substance of your declaration made by me the morning after our Interview.
With consideration I have the honour to be   Sir   Your very obed serv
A Hamilton
P.s. I must beg the favour of expedition in your reply.
